DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kim on 1/27/2021.
The application has been amended as follows: 
Claim 3, line 1 “wherein analysis” is amended to –wherein the analysis--.
Claim 11, line 11 “claim 9” is amended to –claim 10--.
Claim 14, lines 1-2 “claim 1, further comprising” is amended to –claim 1, wherein the information is first information; and the radar system further comprising--.
Claim 14, line 9, “determine information” is amended to –determine second information--.
Claim 14, line 11 “determined, whether” is amended to –determined second information, whether--.
Claim 16, line 1 “wherein analysis” is amended to –wherein the analysis--.
Claim 20, line 4 “a first chip” is amended to –the first chip--.
Claim 20, line 4 “a second chip” is amended to –the second chip--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kawakami et al (US 6362777) and Blodt (US 20140333470) does not teach (claims 1, 15, and 19) determining based on the determined information, whether distributions of the oscillation signal to the first and second input nodes via first and second signal lines are equal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648